Citation Nr: 0124466	
Decision Date: 10/10/01    Archive Date: 10/12/01

DOCKET NO.  94-06 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an effective date prior to September 12, 1989, 
for a grant of service connection for bipolar disorder.


REPRESENTATION

Appellant represented by:	Lance Silvian, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1953 to June 
1955.  His claim initially came before the Board of Veterans' 
Appeals (Board) on appeal from an October 1992 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana, which granted service 
connection for bipolar disorder, effective September 12, 
1989.  The veteran appealed that decision and requested an 
effective date prior to September 12, 1989.

The Board issued a decision in December 1996 that denied his 
claim for an earlier effective date.  On March 29, 1999, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a single-judge memorandum decision that affirmed the 
Board's denial.  However, that judgment has been recalled 
pursuant to a subsequent order of the full Court, which found 
that the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (VCAA), "may affect 
the disposition of many appeals."   The Court therefore 
vacated the decision of the Board and remanded the case to 
the Board for readjudication in accordance with the 
provisions of the VCAA. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable resolution of the 
issue on appeal has been obtained, and no further development 
is necessary to comply with the Veterans Claims Assistance 
Act of 2000.

2.  The veteran was separated from active service with the 
U.S. Army on June 3, 1955.
 
3.  The veteran's initial claim for service connection for a 
psychiatric disorder was received at the RO on September 12, 
1989.
 
4.  At a hearing in June 1990, the veteran submitted the 
billing statement of a private psychiatrist indicating 
treatment from 1955 to 1956 for manic depressive reaction, 
depressed type.
 
5.  There is no record of any psychiatric disorder on file 
with the VA prior to September 12, 1989.
 
6.  Evidence indicates that the veteran and his mother and 
father communicated with a congressman and a congressional 
aid in 1975 about a claim for VA benefits; however, no 
evidence shows that the congressman's office submitted a 
claim to the VA on the veteran's behalf. 


CONCLUSION OF LAW

The requirements for an effective date prior to September 12, 
1989, for a grant of service connection for bipolar disorder 
have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.1, 3.155, 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's initial claim for service connection for a 
"nervous and stress disorder" was received at the RO on 
September 12, 1989.  However, the veteran argues that he 
submitted an informal claim prior to that date.  He maintains 
that he and his mother contacted his Congressman in 1975, and 
that a congressional aid filed an informal claim on his 
behalf.  The veteran also alleges that he submitted medical 
records in 1955 showing treatment for bipolar disorder, but 
that they were destroyed in a fire at the National Personnel 
Records Center (NPRC).  For the reasons set forth below, the 
Board finds that the veteran's contentions are without merit 
and that the preponderance of the evidence is against the 
claim for an effective date prior to September 12, 1989, for 
a grant of service connection for bipolar disorder. 

I.  Duty to Assist

The Board is satisfied that all requested assistance to the 
veteran by VA has been provided as required by law.  On 
November 9, 2000, the President signed the "Veterans Claims 
Assistance Act of 2000," Pub. L. No. 106-475 (2000) (to be 
codified at 38 U.S.C. §§ 5100-5103A, 5106-7, 5126) (VCAA), 
which modified the circumstances under which VA's duty to 
assist claimants applies, and how that duty is to be 
discharged.  The law affects this claim as it was pending on 
the date of enactment of the new law.  This law eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the Court's decision in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom.  Morton v. Gober, No. 96-
1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order) 
(holding that VA cannot assist in the development of a claim 
that is not well grounded).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

In this case, the Court vacated the Board's December 1996 
decision and remanded the case to the Board for 
readjudication in accordance with the provisions of the VCAA.  
Whether the Secretary's development of the case meets the new 
statutory requirements regarding notice to claimants of 
required information and evidence (38 U.S.C.A. § 5103) and 
the duty to assist claimants (38 U.S.C.A. § 5103A) is a 
factual issue that must be addressed first by the Board.  Cf. 
Nolen v. Gober, 222 F.3d 1356 (Fed. Cir. 2000) (issue as to 
whether duty to assist was complied with involves making 
factual determinations that should be made by the Board at 
first instance).  In this case, the Board finds that the new 
statutory requirements have been met. 

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (2000) (to be codified as amended at 
38 U.S.C. §§ 5102 and 5103).  The Board finds that the rating 
decisions, statement of the case and supplemental statements 
of the case, provided to the veteran, specifically satisfy 
the requirement of 38 U.S.C.A. § 5103 of the new statute in 
that they clearly notify the veteran of the evidence 
necessary to substantiate his claim for an earlier effective 
date; specifically, these documents notify the veteran of the 
need for evidence showing that a formal or informal claim was 
submitted prior to September 12, 1989.  In addition, 
following the Court's order, the veteran was notified of the 
provisions of the VCAA and was provided an opportunity to 
submit additional evidence and argument concerning his claim.  
The veteran responded by submitting his own written statement 
as well as a letter from a former congressional aid.  Under 
these circumstances, the Board finds that the notification 
requirement has been satisfied even though the RO did not 
have an opportunity to apply the specific provisions of the 
VCAA.

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).   The record contains several written arguments 
from the veteran's attorney, and the veteran was given the 
opportunity to testify at four personal hearings.  The 
veteran has not referenced any unobtained evidence that might 
aid his claim or that might be pertinent to the bases of the 
denial of his claim.  The veteran maintains that he submitted 
private medical records in 1955 or 1956 showing treatment for 
bipolar disorder, but that they were destroyed in a fire at 
the National Personnel Records Center (NPRC) in St. Louis.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2097-98 (stating that the 
efforts to obtain outstanding relevant records shall continue 
until the records are obtained unless it is reasonably 
certain that such records do not exist or that further 
efforts to obtain those records would be futile.)

The Board thus finds that VA has done everything reasonably 
possible to assist the veteran and that no further action is 
necessary to meet the requirements of the VCAA.  Accordingly, 
under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 

The Board also finds that even though this law was enacted 
during the pendency of this appeal, and thus has not been 
considered by the RO, there is no prejudice to the veteran in 
proceeding with this appeal.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (when the Board addresses a matter not 
addressed by the RO, the Board must provide an adequate 
statement of reasons and bases as to why there is no 
prejudice to the veteran).

II.  Background

The veteran had active service in the U.S. Army from August 
1953 to June 1955.  His service medical records reflect a 
diagnosis of and treatment for lupus erythematosus discoid.  
(Lupus is "localized destruction of degeneration of the skin 
caused by various cutaneous diseases"; lupus erythematosus is 
"a group of connective tissue disorders . . . comprising a 
spectrum of clinical forms in which cutaneous tissue may 
occur with or without systemic involvement."  DORLAND'S 
ILLUSTRATIVE MEDICAL DICTIONARY 964 (28th ed. 1994).  

On June 15, 1955, the veteran's application for compensation 
and pension was received at the RO in which he requested 
service connection for his lupus condition.  In a rating 
decision issued on August 8, 1955, the RO denied the 
veteran's claim for service connection for lupus.  In 
September 1955, the RO advised the veteran of his right to 
appeal the decision.  The veteran did not file an appeal, and 
the decision became final.  It is also noteworthy to remark 
that during this time period the veteran also pursued a 
dental claim and a claim for education benefits, with no 
mention of a psychiatric disorder by the veteran. 

In June 1974, the veteran again sought to establish service 
connection for lupus by submitting an application for 
compensation and a pathological skin report from James H. 
Graham, M.D.  The RO notified the veteran that it had 
previously denied his claim in 1955 and then declined to 
reopen the claim for lack of new and material evidence.  The 
veteran responded by submitting a statement in August 1974, 
"contend[ing] that I have never filed a compensation claim 
before June 1974, and that the information about a denial is 
in error."  The veteran then requested a copy of the previous 
denial, which the RO provided.  No further response was 
received from the veteran.

In May 1975, the veteran underwent a VA psychiatric 
examination.  During the interview, the veteran denied any 
symptoms of depression and said he felt his symptoms were 
physical in nature.  No psychiatric disorder was diagnosed at 
that time.  An October 1975 rating decision continued the 
denial of service connection for lupus on the basis that no 
new and material evidence had been submitted.  The RO pointed 
out that the May 1975 psychiatric examination was negative 
for any complaints or diagnosis of a psychiatric disorder.  
The veteran was notified of that decision but did not 
initiate an appeal.  

On September 12, 1989, the veteran filed a claim for service 
connection for a "nervous and stress disorder."  Medical 
evidence was submitted in support of his claim.  Jean K. 
Oelschlager, M.D., a private psychiatrist, indicated that she 
had been treating the veteran for bipolar disorder since 
February 1989 and noted that he apparently had a long 
psychiatric history dating back to his early adulthood.  A 
January 1990 VA psychiatric examination report listed a 
diagnosis of bipolar disorder with mild to moderate post-
traumatic stress disorder.  

In an April 1990 rating decision, the RO denied the veteran's 
claim for service connection for a nervous condition, to 
include post-traumatic stress disorder.  The veteran 
subsequently submitted an unsigned document showing payments 
made for therapy sessions with a private psychiatrist, Dr. 
Ibarra, from June 1955 to August 1956.  In October 1992, 
following a remand ordered by the Board, the RO granted 
service connection for bipolar disorder and assigned a 50 
percent evaluation, effective September 12, 1989.  

On April 26, 1993, the veteran submitted a letter requesting 
a higher evaluation and an earlier effective date for his 
service-connected bipolar disorder.  In June 1993, the RO 
awarded a total (100 percent) rating for bipolar disorder, 
effective September 12, 1989.  In October 1994, however, a 
hearing officer denied the claim for an earlier effective 
date.  The veteran appealed the denial of his claim for an 
earlier effective date. 

The veteran testified at hearings held before the RO in June 
1993, June 1994 and February 1995.  He testified, in essence, 
that he had filed a claim for service connection for a 
psychiatric disorder in 1956 and later submitted records from 
Dr. Ibarra.  He stated that he believed his claim was still 
open until he received notice from the VA in 1972 (actual 
notice was in 1975).  He indicated that his claim had been 
denied because Dr. Ibarra's records had been destroyed in the 
1973 fire at the NPRC.  After the hearing officer explained 
to the veteran that the records destroyed by fire were 
service medical and service personnel records, not private 
medical records or records in the possession of VA, the 
veteran stated that he was told that his records had been 
sent there by mistake.

In a March 1995 statement, the veteran asserted that he had 
telephoned Congressman Madden's office in July 1955 and asked 
about filing a claim for "total disability", and that the 
Congressman's aid had "said that he had checked with the 
Veteran's [sic] Administration and since I presently had a 
claim pending, all I had to do was send in the [m]edical 
[e]vidence to the [RO]. 

In a June 1995 letter to Congressman Visclosky, Judge Anthony 
P. Trapane indicated that he was a former aid to then-
Congressman Ray J. Madden from February 1973 to January 1977.  
Judge Trapane recalled that: "While accompanying Mr. Madden 
during the summer recess in 1975, I was approached by [the 
veteran's mother] with questions concerning the procedure of 
filing a claim on behalf of her son . . . for benefits due 
him from his [s]evere [g]ross [s]tress [d]isorder".  Judge 
Trapane did not state that he or anyone else in Congressman 
Madden's office contacted the VA on the veteran's behalf.  

At another hearing held before the RO in May 1995, the 
veteran acknowledged that his first claim was filed in 1955 
for a skin condition rather than a psychiatric disorder 
because of what a dermatologist had told him during service.  
He stated that he only found out later that "[m]y problem was 
quite something else but I didn't find that out until I had a 
breakdown and I was under psychiatric care by a private 
doctor..."  The veteran then indicated that he could not 
speak for himself at that time and that his father was 
handling his affairs, including his claim for VA benefits. 
 
In July 1995, in accordance with a request from the RO, the 
VA District Counsel provided an opinion as to whether the 
inquiries by the veteran's mother to Judge Trapane could 
serve as an informal claim.  The Counsel concluded that Judge 
Trapane's letters were evidence of a request for information 
but did not meet the statutory burden of 38 C.F.R. § 3.155 
which requires that a communication or action be received by 
the VA in order to constitute an informal claim.
 
In October 1996, the veteran testified at a hearing held 
before the undersigned member of the Board in Washington, DC.  
The veteran again expressed his belief that his original 
claim for service connection for a psychiatric disorder was 
filed in 1955.  He stated that an informal claim was filed on 
June 27, 1955, by the submission of the medical records of 
Dr. Ibarra; alternatively, he maintained that an informal 
claim was filed by his father's communications with then-
Congressman John Madden throughout the years until his 
father's death.  He explained that the medical records of Dr. 
Ibarra were not considered in the rating decision of 1955, 
and that he never received notice that his claim for benefits 
had been denied because his father had changed his address at 
that time.  He asserted that Dr. Ibarra's records had been 
destroyed in the NPRC fire and were thus not available for 
review.  He also argued that the VA never forwarded him the 
necessary paperwork for a formal claim after receiving his 
informal claim; therefore, the one year filing period under 
38 C.F.R. § 3.155 was never triggered.  The veteran concluded 
by stating that the effective date of service connection for 
bipolar disorder should be the date of receipt of his 
informal claim. 

Since the Court's order, Judge Trapane submitted a September 
2000 letter stating that he was now able to recall further 
details of his conversation with former Congressman Madden 
and the veteran's mother concerning missing medical records 
in the summer of 1975.  Judge Trapane stated the following:

In Summary, Congressman Madden stated that the 
informal claim of the veteran was submitted to 
the Veterans Administration in Indianapolis, IN 
[sic] September of 1956.  What happened to the 
medical records of [the veteran] was a mystery to 
the Congressman.  I can now state that the 
informal claim of [the veteran] is valid from 
1956.  Moreover, it was submitted correctly.  
 
 III.  Analysis
 
The determination of the effective date of an original claim 
is governed by 38 U.S.C.A. § 5110(a), which provides:

Unless specifically provided otherwise in this 
chapter, the effective date of an award based on an 
original claim, a claim reopened after final 
adjudication, or a claim for increase, of 
compensation, dependency and indemnity 
compensation, or pension, shall be fixed in 
accordance with the facts found, but shall not be 
earlier than the date of receipt of application 
therefor. 

See also 38 C.F.R. § 3.400(b)(2) (providing that the 
effective date shall be the date of receipt of claim or 
the date entitlement arose, whichever is later, unless 
the claim is received within one year after separation 
from service).

A claim "means a formal or informal communication in writing 
requesting a determination of entitlement, or evidencing a 
belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) 
(emphasis added).  Pursuant to 38 C.F.R. § 3.155(a), the 
Court has held that the date of receipt by VA of "an informal 
claim may, in some circumstances, be considered to be the 
date of a claim."  Servello v. Derwinski, 3 Vet. App. 196, 
199 (1992).  Under 38 C.F.R. § 3.155(a), a person has 
submitted an informal claim for benefits under the following 
circumstances:

(a)  Any communication or action, indicating an 
intent to apply for one or more benefits under the 
laws administered by the Department of Veterans 
Affairs, from a claimant, his or her duly 
authorized representative, [or] a Member of 
Congress . . . may be considered an informal claim.  
Upon receipt of an informal claim, if a formal 
claim has not been filed, an application form will 
be forwarded to the claimant for execution.  If 
received within 1 year from the date it was sent to 
the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  38 U.S.C.A. 
§ 3.155(a).

(Emphasis added).  Thus, if Congressman Madden's office had 
contacted VA in 1955 or 1974 and had indicated that the 
veteran sought VA benefits for a psychiatric condition, an 
informal claim would at that point have been made.  See 
Brannon v. West, 12 Vet. App. 32, 34-35 (1988) (holding that 
the record on appeal must contain evidence that the veteran 
expressed to the Board or RO an intent to seek particular 
benefits in order for the Court to hold that an informal 
claim had been filed). 

In this case, there is simply no competent evidence to 
establish that either a formal or informal claim for VA 
benefits for a psychiatric disorder had been filed prior to 
September 12, 1989.  The early record of 1955 clearly shows a 
claim for education benefits, dental treatment and service 
connection for lupus erythematous discoid.  There is nothing 
to suggest that the veteran gave any indication that he had a 
psychiatric disorder nor is there any evidence of record from 
Dr. Ibarra until 1989.  Also, there is no credible evidence 
to substantiate the veteran's statement that he filed a claim 
for lupus rather than a psychiatric disorder because of what 
a dermatologist had told him in service.  The medical 
evidence is abundantly clear regarding the lupus diagnosis.
 
With respect to the veteran's 1974 claim for service 
connection for a skin condition, there is absolutely no 
evidence from the record at that time that can be construed 
as a claim pertaining to a psychiatric disorder.  Indeed, the 
veteran stated that the 1974 claim was his original claim for 
benefits, and specifically denied that any claim had been 
filed in 1955.  Less than one year later, the veteran 
underwent a psychiatric examination in connection with a 
pension claim and failed to make any mention of a previous 
psychiatric history or any pending claim for service 
connection. 
 
The record clearly shows that the initial claim for service 
connection for a psychiatric disorder appeared in September 
1989 with the veteran's claim for compensation for a nervous 
disorder or post-traumatic stress disorder.  While there is 
no dispute that the condition began earlier (indeed the 
medical records document that he was diagnosed in 1955 with 
manic depressive disorder), the law is dispositive as to the 
effective date of compensation with respect to such claims.  
The effective date of compensation shall be the date of 
receipt of claim or the date entitlement arose, whichever is 
later, unless a claim is received within one year of 
separation from service, then the day following separation 
from service becomes the date of entitlement.  38 C.F.R. § 
3.400(b)(2).  Here, there is no competent evidence to show 
receipt of a claim for a psychiatric disorder prior to 
September 12, 1989.
 
The Board finds that the statements provided by Judge Trapane 
do not persuade the Board that an informal claim was filed on 
the veteran's behalf in 1955 or 1974.  In his June 1995 
letter, Judge Trapane indicated that he had spoken to the 
veteran's mother regarding the veteran's claim for VA 
benefits.  There is no indication in this letter that either 
Judge Trapane or Mr. Madden had actually filed a claim with 
the VA on the veteran's behalf or had notified the VA that 
the veteran himself sought benefits for a psychiatric 
disorder.  The law is clear that a simple inquiry cannot be 
construed as an informal claim unless the inquiry was 
communicated to the VA.  See 38 C.F.R. § 3.155(a). 

In his September 2000 letter, however, Judge Trapane stated 
that Congressman Madden had told him that an informal claim 
had been submitted to the VA on the veteran's behalf in 
September 1956.  The problem with this statement is obvious.  
Judge Trapane has related a conversation that occurred over 
twenty years ago about a claim that was allegedly filed over 
forty years ago.  Furthermore, Judge Trapane did not relate 
that Congressman Madden told him that he personally filed the 
claim on the veteran's behalf, nor did he indicate the nature 
of the claim; he merely told his then Congressional aid that 
a claim had been filed on the veteran's behalf.  It is quite 
possible that Congressman Madden was referring to any one of 
the veteran's three claims filed at that time involving 
lupus, dental treatment or education benefits.  See Brannon, 
12 Vet. App. at 34-35 (an informal claim must identify the 
benefit sought).  More significantly, there is still no 
actual documentation of such contact in the veteran's claims 
file.  Under these circumstances, the Board finds that this 
hearsay statement about an event that allegedly occurred over 
forty years ago does not prove that an informal claim was 
filed prior to September 12, 1989.  See Smith v. Derwinski, 1 
Vet. App. 235, 237 (1991) (determining the credibility of 
evidence is a function for the Board); Hayes v. Brown, 5 Vet. 
App. 60, 69-70 (1993), citing Wood v. Derwinski, 1 Vet. App. 
190, 192-193 (1992) (VA decision makers have the 
responsibility to assess the credibility of evidence and 
determine the degree of weight to give the evidence).  

As to the veteran's statements that he or his father filed 
both formal and informal claims, the evidence does not 
support this contention.  The veteran has vacillated 
sufficiently in his presentation of facts as to call into 
question his clarity regarding events of some forty years 
ago.  He testified that he spoke directly with the 
Congressman's office in 1955, but then later indicated that 
his father filed the claim and submitted the medical evidence 
because he was unable to communicate with anyone during that 
time.  In either case, there is no evidence that a formal or 
informal claim concerning a psychiatric disorder was filed 
prior to September 12, 1989.
 
During his hearing before the undersigned member of the 
Board, the veteran cited to several cases to support his 
claim for an earlier effective date.  The facts of these 
cases, however, are distinguishable from the facts of the 
instant case on appeal.  The veteran cited Quarles v. 
Derwinski, 3 Vet. App. 129 (1992), for the proposition that 
once a claim is pending, submission of medical records in and 
of themselves constitute an informal claim.  He draws an 
analogy between the Quarles case and his own case, and noted 
that because the VA failed to fulfill its statutory 
obligation of providing him with a formal claim form 
(assuming that he had filed an informal claim), the VA could 
not deny the informal claim as a cognizable claim for 
effective date purposes.
 
While the veteran correctly asserts the holding of Quarles, 
it has no application in this case.  The submission of 
medical records may act as an informal claim only when there 
has been a prior formal claim filed and adjudicated.  See 38 
C.F.R.        § 3.157(b).  That is, had the veteran filed a 
claim for psychiatric benefits, and had that claim been 
allowed or denied, the submission of medical records from Dr. 
Ibarra could serve to reopen his claim.  Based on the record, 
however, there was no prior adjudication of a psychiatric 
claim before September 12, 1989, and no evidence of 
psychiatric medical records submitted prior to this date.
 
The veteran also cited Servello v. Derwinski, 3 Vet. App. 196 
(1992).  As with Quarles, the holding of Servello does not 
apply to the veteran's case.  The veteran in Servello had 
already established service connection, and his claim for an 
increased disability evaluation was construed by the Court to 
constitute a claim for a total disability rating based on 
individual unemployability.  The distinguishing factors in 
Servello again relate to the veteran's status as a claimant.  
At the time of submission of his "informal" claim, his claim 
for service connection for the disability at issue had 
previously been adjudicated.  The Court, in admonishing the 
Board to look at all communications in the veteran's claims 
file, was applying the provisions of 38 C.F.R. § 3.400 that 
specifically relate to increased compensation claims.  The 
instant case involves an original claim for service 
connection, not a claim for increased compensation.  
Moreover, there are no communications to the VA prior to 
September 12, 1989, that would bear any resemblance of an 
informal claim for service connection for a psychiatric 
disorder.
 
Finally, the veteran cited to Mason v. Brown, 8 Vet. App. 44 
(1995), apparently for the proposition that the RO 
incorrectly applied the law regarding the effective date of 
compensation.  The Mason decision held that the Board must 
consider all evidence of record, including lay statements 
before it, in determining whether the RO committed clear and 
unmistakable error regarding the effective date of service 
connection.  In Mason, the veteran had submitted evidence in 
1987 that was neither considered nor mentioned in the RO's 
decision that had denied her claim.  The Court found that the 
Board must reconsider the RO's 1987 decision and evaluate 
whether there was clear and unmistakable error in failing to 
consider the evidence.  Under the facts of that particular 
case, a determination of clear and unmistakable error by the 
Board could result in an earlier effective date of 
compensation for that veteran.  In the instant case, however, 
no evidence was before the RO concerning a psychiatric 
disorder until 1989. 

In conclusion, the Board finds that no evidence establishes 
that a formal or informal claim concerning a psychiatric 
disorder was submitted prior to September 12, 1989. 
Therefore, the requirements for an effective date prior to 
September 12, 1989, for a grant of service connection for 
bipolar disorder have not been met, and the appeal is denied. 


 ORDER
 
 Entitlement to an effective date prior to September 12, 
1989, for a grant of service connection for bipolar disorder 
is denied. 




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

